Motion Granted and Order filed June 21, 2012




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-12-00269-CV
                                    ____________

                            MICHAEL SCOTT, Appellant

                                            V.

                                FURGAN ALI, Appellee


                  On Appeal from the 434th Judicial District Court
                             Fort Bend County, Texas
                      Trial Court Cause No. 08-DCV-163223


                                      ORDER

       The clerk’s record was filed April 9, 2012. Pursuant to appellant’s request, this
court ordered the record supplemented with appellant's motion to retain filed December
5, 2011. On June 5, 2012, the Fort Bend County District Clerk filed a supplemental
clerk’s record containing an affidavit from a supervisor stating, “Motion to Retain Case is
not a part of the case filed. According to our records, there were no pleadings filed on
December 5, 2011 in this case.”
       On June 11, 2012, appellant filed a motion for extension of time to file his brief.
As good cause, appellant stated that he is waiting for the supplemental clerk’s record to
be filed. The supplemental clerk’s record has been filed, but the document appellant
seeks is not part of the case file.

       Accordingly, we GRANT appellant’s request for an extension of time to file his
brief. Appellant’s brief shall be due on or before July 20, 2012. No further extensions
will be considered absent exceptional circumstances.



                                      PER CURIAM